                 Case 1:18-cr-00328-KPF Document 443 Filed 03/22/21 Page 1 of 2




(212) 373-3311

(212) 492-0311

rfinzi@paulweiss.com




MEMO ENDORSED
           March 20, 2021




           By ECF/Email

           The Honorable Katherine Polk Failla
           United States District Judge
           Southern District of New York
           40 Foley Square
           New York, NY 10007

                                United States v. Anilesh Ahuja, 18 Cr. 328 (KPF)

           Dear Judge Failla:

                   We write briefly in response to the government’s letter filed this morning. We
           apologize to the government and to the Court for not seeking the government’s view before
           filing our letter.

                   As to the requested extension itself, we note that the issues before the Court involve
           an extensive record that played out over the course of years, and included discovery, pre-
           trial motion practice, Rule 17(c) subpoenas, trial, post-trial proceedings, a stayed appeal,
           further post-trial proceedings, and a defense FOIA request. The issues likewise involve
           multiple cooperating witnesses and their lawyers. Our request for more time to prepare
           our motions is not based on a desire to prolong or delay these proceedings, but rather to
           present the Court with what we believe are serious issues in as efficient a form as possible.
       Case 1:18-cr-00328-KPF Document 443 Filed 03/22/21 Page 2 of 2

 The Honorable Katherine Polk Failla                                                     2


          With respect to the government’s conflicts, we are of course willing to
 accommodate any scheduling issues that bear on the government’s opposition and, if the
 Court allows it, oral argument on the motions. We reached out to the government shortly
 after receiving their letter this morning but have not yet heard back and wanted to submit
 this letter before the Court ruled on our request.

                                        Respectfully submitted,



                                        Roberto Finzi
                                        Richard C. Tarlowe

 cc:     Counsel of Record



The Court is in receipt of Defendants' letter motion dated
March 19, 2021, requesting a three-week extension of the
briefing deadlines (Dkt. #440), the Government's response in
opposition (Dkt. #441), and Defendants' above reply (Dkt.
#442). Taking into account the time Defendants have had to date
to prepare their motions, the explanation for the requested
extension, and the prejudice such an extension would cause to
the Government because of imminent parental leave, the Court
determines that a shorter extension of one week is appropriate.

Accordingly, the briefing schedule is revised as follows:
Defendants' opening briefs shall be filed on or before April 2,
2021; the Government's opposition shall be filed on or before
April 23, 2021; and Defendants' replies shall be filed on or
before May 14, 2021.

The Clerk of Court is directed to terminate the motion at docket
entry 440.



Dated:    March 21, 2021                        SO ORDERED.
          New York, New York




                                                HON. KATHERINE POLK FAILLA
                                                UNITED STATES DISTRICT JUDGE
